DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 68 is objected to because of the following informalities:  Claim 68 includes the following in line 22:

    PNG
    media_image1.png
    26
    127
    media_image1.png
    Greyscale

This portion of the claim should be amended to read “at least 55°C”.  
Claims 72 and 73 include the phrase “wherein said first material include” in line 1.  This phrase should be amended to read “wherein said first material includes”.  
Claims 74-76 include the phrase “wherein secondary component includes” in line 1.  This phrase should be amended to read “wherein said secondary component includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 68 recites a first material formed of particles of elastomer, said first material including one or more compounds selected from the group consisting of polyurethane rubber, vulcanized rubber, polyurethane, nitrile rubber, and nitrile butadiene rubber (see lines 4-7).  Claim 68 further requires that the first material include one or more compounds selected from the group consisting of poly(vinyl alcohol), polyethylene glycol, polyethylene glycol plasticized poly(vinyl alcohol), and polyvinylpyrrolidone (see lines 10-12).  
Neither the specification nor the claims as originally filed provide support for a first material formed of particles of elastomer including one or more compounds selected from each of the two indicated groups.  Therefore, Claim 68 and dependent Claims 69-81 fail to comply with the written description requirement.

Response to Arguments

The rejection of Claims 19, 20, 25-28, 42, 44, and 66 under 35 U.S.C. 103 as being unpatentable over Murphree et al. (US 2013/0292123); the rejection of Claims 29-38, 40, 41, 43, 45, 54-57, 65, and 67 under 35 U.S.C. 103 as being unpatentable over Murphree in view of Liang et al. (US 2013/0081801); and the rejection of Claim 39 under 35 U.S.C. 103 as being unpatentable over Murphree in view of Liang and Lecerf (US 2015/0159477) have been withdrawn in view of the cancellation of Claims 19-67.  
The Applicant argues that newly presented Claims 68-81 include limitations that are absent from the cited art of record.  
Independent Claim 68 requires a first material formed form particles of elastomer which include a combination of (i) one or more compounds selected from the group consisting of polyurethane rubber, vulcanized rubber, polyurethane, nitrile rubber, and nitrile butadiene rubber; and (ii) one or more compounds selected from the group consisting of poly(vinyl alcohol), polyethylene glycol, polyethylene glycol plasticized poly(vinyl alcohol), and polyvinylpyrrolidone.
Murphree teaches degradable balls which include vulcanized rubber particles (i.e. particles of elastomer) (p. 3, [0042]) as well as a degradable polymer (p. 1, [0008]; p. 2, [0025]).  Although the claimed species are not disclosed, Murphree’s vulcanized rubber and degradable polymer are comparable to the two groups of compounds indicated in Claim 68.  However, Murphree’s vulcanized rubber and degradable polymer are not both present in elastomeric particles as required by Claim 68.  Murphree also fails to teach that these two components are disbursed in an unspecified second material that is a polymer dissolvable and/or degradable in water having a different composition than the first material, or that these two components are bonded together by such a second material.  Therefore, the previously applied prior art does not teach a method falling within the scope of the newly presented claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762